Citation Nr: 0204159	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  97-26 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an increase in a 40 percent rating for 
service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1971.  
He also had active service from May 17 to May 31, 1980 
(active duty for training during which he incurred a service-
connected disability).  See 38 U.S.C.A. § 101(24).

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a January 1997 RO rating that denied a 
claim for an increase in a 40 percent rating for service-
connected lumbosacral strain.  The veteran also appeals a 
June 1998 RO decision which denied service connection for 
degenerative disc disease of the lumbar spine.  The Board 
remanded the case in April 1999 for additional development.


FINDINGS OF FACT

1.  Service connection has previously been established for 
lumbasacral strain, and the veteran claims service connection 
for degenerative disc disease of the lumbar spine.

2.  Degenerative disc disease of the lumbar spine began 
during the veteran's active duty for training in May 1980, 
when he also acquired his service-connected lumbosacral 
strain.

3.  The veteran's low back condition which is deemed service-
connected, lumbosacral strain with degenerative disc disease, 
produces no more than severe limitation of motion of the 
lumbar spine, severe intervertebral disc syndrome, and severe 
lumbosacral strain.





CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was 
incurred in active service.  38 U.S.C.A. § 101(24), 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

2.  Service-connected lumbosacral strain with degenerative 
disc disease is no more than 40 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the Marine Corps from 
June 1967 to May 1971.  There is no evidence of a low back 
disability during this period of service or for many years 
thereafter.

The veteran had later Army Reserve service, including a 
period of annual active duty for training from May 17 to May 
31, 1980 ("summer camp").  Record indicate he injured his low 
back during this period of service when he was riding in a 
jeep over rough ground.  A May 30, 1980 sick slip notes 
treatment for pain in the back due to injury.  Medical 
records show he was seen at Baptist Medical Center on May 31, 
1980, at which time he complained of back pain from a jeep 
injury on May 30, 1980, and the diagnosis was lumbar spine 
sprain.  

A June 4, 1980 letter from a private chiropractor, Dr. J. 
Daniel Lombard, to the veteran's Army Reserve unit, notes 
that the veteran had been treated since May 31, 1980 for low 
back symptoms.  Based on examination and X-rays, it was Dr. 
Lombard's assessment that the veteran had displacement of the 
intervertebral disc of the fifth lumbar vertebra (L5).

A June 30, 1980 service department record of medical 
examination and duty status mentions that the veteran injured 
his back while riding in a military vehicle during active 
duty for training on May 28, 1980, and when seen for 
outpatient treatment on May 29, 1980 the assessment had been 
back pain.

At a September 1980 VA examination, it was noted the veteran 
had back problems since his May 1980 service, and he said his 
chiropractor told him he had a slipped disc at L5.  According 
to an X-ray report, current X-rays showed some mild L5 disc 
space narrowing, although the clinical examiner said the X-
rays were not revealing.  The examiner said the veteran had 
increased lumbar lordosis with a possible postural component 
and hamstring tightness; there was no valid clinical evidence 
of nerve root pressure of disc origin; and the condition was 
compatible with intermittent episodes of muscle and ligament 
strain with possible postural contribution.

In October 1980, the RO granted service connection and a 20 
percent rating for lumbosacral strain.  The RO found this 
condition was incurred during the May 1980 active duty for 
training.

On VA orthopedic examination in August 1981, the veteran 
reported right thigh pain when riding in a car for a long 
time as well as aching in the right and left lower back on 
prolonged sitting or standing, but not on ordinary walking.  
He said the back pain radiated to the right buttock and 
vented to the right anterior thigh.  Lumbar spine flexion was 
to 60 degrees with good curve reversal, and there was a 
complaint of a pulling discomfort in the low midline of the 
back and very tight hamstrings.  Lumbosacral spine X-rays 
showed normal bony structure and spinal alignment; there were 
no abnormalities.  The impression was, by history only, 
intermittent low back pain, not clinically apparent, with 
anterior right thigh radiation, minimal limitation of lumbar 
spine flexion, and no clinical evidence of nerve root 
compression.  It was felt that the complaints and findings 
still corresponded to intermittent muscle strain syndrome.

In September 1981, the RO reduced the rating for the service-
connected lumbosacral strain to 10 percent disabling.

On VA examination in August 1983, backward extension, 
bilateral bending, and rotation were normal; on forward 
flexion, his fingertips reached to within 10 inches of the 
floor.  The X-rays showed lumbar vertebral bodies as being 
normal in height and alignment with good preservation of the 
intervertebral disc spaces; no specific abnormalities were 
seen.  The diagnosis was chronic lumbosacral strain.  

In September 1983, the RO reduced the rating for service-
connected lumbosacral strain to 0 percent.

The veteran received VA outpatient treatment for low back 
pain in October 1986.

A November 1986 private medical treatment record reflects 
that the veteran sought treatment for a flare-up of back 
symptoms that had commenced the previous month.  Examination 
revealed pain in the left lumbosacral joint, muscle spasm, 
and limitation of motion.  Neurological examination of all 
extremities was normal.  The examiner commented that from 
history and physical examination it was strongly suspected 
that there might be a herniated nucleus pulposus, but 
additional tests were needed.

On VA examination in December 1986, there was some limitation 
of motion of the low back.  X-rays of the lumbar spine were 
normal.  The impression was a history of pain associated with 
his lumbar spine dating back to 1980, and it was noted he now 
had mild restriction of motion with no neurological deficits.  

VA examination in April 1987 showed that the veteran had some 
limitation of motion of the low back.  The diagnosis was 
chronic lumbosacral strain with mild lumbar disc disease.

In May 1987, the RO increased the evaluation for service-
connected lumbosacral strain to 20 percent.  

The veteran was examined by the VA in May 1989.  He gave a 
history of low back symptoms since a May 1980 service injury.  
X-rays showing slight narrowing of the L4-5 disc space as 
well as minimal osteoporosis.  The examination showed some 
increased lordosis, but no muscle spasm or tenderness.  
Lumbar motion was limited.  The diagnosis was chronic 
lumbosacral strain with degenerative disc disease.  

A number of medical records show periodic treatment in the 
1990s for low back symptoms.  On VA examination in November 
1990, the diagnosis was lumbosacral strain.  During treatment 
in December 1992, low back X-rays showed some spurring at L4-
5.

The veteran's private doctor, Kevin Roberts, M.D., of the 
Little Rock Family Practice Clinic, referred the veteran for 
further low back evaluation in January 1993.  A January 1993 
MRI scan of the lumbar spine from St. Vincent Infirmary 
Medical Center revealed degenerative disc at L4-L5 with a 
broad-based disc protrusion, which flattened and somewhat 
deformed the ventral aspect of the thecal sac; but there was 
no evidence of nerve root compression.  There was minimal 
disc bulge at L5-S1.  He also had mild to moderate 
degeneration of his facet joints at L4-L5 and at L5-S1 
bilaterally.  The veteran  was examined by Scott Schlesinger, 
M.D., of Neurological Surgery Associates, in January 1993.  
The veteran provided a history of intermittent back pain 
since 1980 when he injured his back during active duty for 
training.  He demonstrated good range of motion of the lumbar 
spine.  It was felt that he had some degenerative disc 
disease of the lumbar spine.  

On private treatment in June 1993, the impression was chronic 
recurrent low back pain likely secondary to disc and facet 
joint involvement.  

At a July 1993 VA examination, X-rays also showed anterior 
spurring at L4 and L5 as well as slight disc space narrowing 
at this level.  The diagnosis was lumbosacral strain with 
degenerative arthritis and degenerative disc disease. 

On private examination in February 1994, the impression was 
lumbar degenerative joint disease with severe spasms.  The 
veteran was examined by the VA in March 1994.  The diagnosis 
was lumbosacral strain with degenerative changes.  According 
to a June 1994 private treatment record, the veteran was 
unable to do his work as a postal carrier because of daily 
pain.  The assessment was degenerative joint disease of the 
lumbar region.  

The veteran was seen in August 1994 by a private physician, 
Dr. Paul Kramm.  That physician opined that the veteran's 
chronic low back pain dated to 1980 on the basis of 
degenerative disc disease of the lumbar spine.  The physician 
rendered this opinion based on earlier data and records which 
included X-ray findings at the L5-S1 junction consistent with 
degenerative disc disease dating back to 1980.  The 
functional capacity evaluation also determined that the 
veteran was unable to meet the work tolerances (such as 
lifting requirements) of a letter carrier.

In a September 1994 letter, the veteran's private treating 
physician, Dr. Kevin D. Roberts, wrote that the veteran had 
been diagnosed with degenerative joint disease in 1980 and 
that the veteran had first been treated at this facility in 
1986.

In a December 1994 letter, Dr. Roberts stated that the 
diagnosis of lumbosacral strain was an erroneous diagnosis, 
and that technically his diagnosis was degenerative joint 
disease.  He noted that lumbosacral strain was an acute 
condition whereas degenerative joint disease was a chronic 
disabling condition.

On VA examination in August 1995, the diagnosis was residuals 
of injury to the lumbar spine.  On X-ray there was anterior 
spurring at L4 and L5 and slight disc space narrowing at L4-5 
and L5-S1.   

In August 1995, the RO increased the rating for service-
connected lumbosacral strain to 40 percent.

The veteran was afforded a VA examination in October 1995.  
The diagnosis was residuals of injury to the lumbar spine.  
X-rays showed minimal narrowing of the L4-5 disc space, which 
may or may not have represented degenerative disc disease; 
otherwise, the lumbar spine was normal.  

The veteran's private family physician noted in November 1995 
progress records that he felt the diagnosis of lumbosacral 
strain was incorrect and that he had degenerative joint 
disease.  In another letter, in December 1995, Dr. Roberts 
again stated that the veteran did not have lumbosacral 
strain, which was an acute injury; he stated that the veteran 
had degenerative joint disease, which is a chronic disabling 
condition.   

VA outpatient records from 1996 show periodic low back 
treatment.  Electromyographic examination in October 1996 was 
abnormal; there was no evidence of left lower extremity 
radiculopathy, but there was possible peripheral neuropathy.

In October 1996, the veteran filed a claim for an increased 
rating for service-connected lumbasacral strain. 

On VA examination in January 1997, it was noted the veteran 
used a cane, favoring his left leg.  Both calves had the same 
circumference.  There was no neurologic deficit in the lumbar 
spine, and lumbar spine curvature was normal.  He had low 
back forward flexion to 70 degrees, backward extension to 25 
degrees, lateral flexion to 25 degrees bilaterally, and 
rotation to 20 degrees bilaterally.  The impression was 
residuals of injury to the lumbar spine.  X-rays revealed 
disc degenerative changes at the L4-L5 and L5-S1 levels and 
mild degenerative changes involving the facet joint at L5-S1, 
especially on the right.

In January 1997, the RO denied the veteran's claim for an 
increased rating for his service-connected lumbosacral 
strain.  

According to a February 1997 private medical record from 
Bruce L. Safman, M.D., the veteran was diagnosed with 
degenerative disc disease and a small disc bulge at L4-5.  
The private physician commented that the degenerative changes 
in the lumbar spine were probably accounting for the 
veteran's symptoms.  He also characterized the problem as a 
chronic one dating back to 1980.

The veteran underwent a VA examination in June 1997.  He had 
flexion of the lumbar spine to about 45 degrees, extension to 
25 degrees, and side bending to 20 degrees with knee pain 
when bending to the right.  He could heel- and toe-walk, but 
he felt out of balance and manifested some quivering when 
doing so.  He also had a pulling sensation in the back and in 
the frontal aspect of the knees when trying to heel-walk.  X-
rays revealed a degenerative process in the disc at L4-5 and 
L5-S1, with slight spur formation on the superior aspect of 
L5 and irregular joint surfaces of the facets between L4 and 
L5 and L5 and S1.  The diagnoses were facet degenerative 
arthropathy, L4, L5, S1, and degenerative discopathy, L4, L5, 
S1.  The examining VA physician also concluded that, based on 
the history as given by the veteran and based on the physical 
findings, he was unable to find any element that would 
clearly relate to an incident of trauma that occurred 17 
years ago, that is, during 1980 while serving on active duty 
for training.  On a separate VA examination conducted at this 
time, the diagnosis was chronic low back pain with no 
evidence of neurological involvement of the lower 
extremities.

In July 1997, according to additional VA treatment records, 
there was no significant change since the previous evaluation 
two years earlier.  At that time, there were no neural 
deficits to suggest radiation, but it could not be totally 
ruled out; the primary findings appeared to be mechanical.  
The veteran was referred to a VA physical therapy program in 
October 1997 because of chronic low back pain since 1980.  He 
reported bilateral lumbosacral pain with radiation of pain 
into the left leg.  He said his pain was 10/10 at its worst, 
and 6-7/10 at its best with medications.  When sitting, he 
had forward head and rounded shoulders, right scapula 
winging, and decreased lordosis; when standing, he had severe 
increased lordosis with protruding abdomen and anterior 
pelvic tilt.  Range of motion was 48 degrees of forward 
flexion, 20 degrees of extension, 21 degrees of left lateral 
flexion with lumbar pain, and 16 degrees of right lateral 
flexion with lumbar pain.  He walked with a cane and flexed 
trunk.  His flexibility was decreased moderately overall.  
The pain appeared to be mechanical in nature.  His posture 
was extremely poor, and his rehabilitation potential was fair 
with decreased pain and increased flexibility if he were 
compliant with treatment.

In a September 1997 letter, Dr. Roberts reiterated that the 
veteran had developed degenerative joint disease, 
osteoarthritis, and peripheral neuropathy and that this 
stemmed from the injury in service in the 1980s.

According to VA treatment records, in November 1997, after 
being instructed in abdominal strengthening exercises, he had 
good posture with neutral spine and head and shoulders in 
proper alignment.  After a regimen of back stabilization 
exercises, it was reported in November 1997 that his back 
pain and posture had improved.  He also described his back as 
getting better.  In December 1997, the veteran was examined; 
he reported decreased pain overall, but an exacerbation that 
week.  Forward flexion had improved to 55 degrees (from a 
prior measurement of 48 degrees); extension had improved to 
28 degrees (from 20 degrees); left lateral flexion had 
increased to 30 degrees (from 21 degrees); and right lateral 
flexion had increased to 25 degrees (from 16 degrees).  It 
was noted that his progress was inconsistent, with some 
improvement, followed by some regression; it was felt that he 
may not have been as compliant with some exercises and that 
he had reached a plateau.  However, his range of motion and 
posture had improved.  In January 1998, he reported having 
difficulty walking because of back and leg pain.

In June 1998, the RO continued the 40 percent rating that was 
assigned to the service-connected lumbosacral strain, and it 
denied service connection for degenerative disc disease.  The 
RO granted secondary service connection for a psychiatric 
disorder (chronic adjustment disorder with depressed mood) as 
being due to service-connected lumbosacral strain, and the 
psychiatric disorder was rated 10 percent.

The veteran underwent a VA examination in November 1999.  At 
that time, the impression was chronic low back pain due to 
degenerative joint disease of the lumbosacral spine, with no 
objective evidence of any neurological deficit.  The examiner 
deferred rendering an opinion on any relationship between 
degenerative joint disease of the lumbar spine and the 
service-connected lumbosacral strain.  It was noted that 
there was no electrophysiological evidence of a radiculopathy 
involving the left lower extremity.  Nerve conduction studies 
from 1996 had shown minimal evidence suggestive of a possible 
peripheral neuropathy, but limb temperature had not been 
recorded; there was no objective clinical evidence of a 
peripheral neuropathy.  The examiner, however, opined that 
even if the veteran did have a peripheral neuropathy, it 
would not be related to degenerative joint disease of the 
lumbar spine.  

The veteran was also afforded a VA orthopedic examination in 
November 1999.  He said his pain fluctuated between the level 
of 7-8; he had been able to control his pain by lying on his 
side; the pain went into the right buttock and down the left 
posterior calf and thigh; he was unable to do any yard work 
and he slept poorly; and if he walked slowly he could manage 
with the aid of a cane for three to four blocks.  On physical 
examination, he used a cane.  Forward flexion was 
approximately to 40 degrees.  Side-bending to the right 
caused pain on the left, and side-bending to the left caused 
pain on the left in the iliolumbar interval, with a range of 
motion to 20 degrees.  There was no further extension of the 
lumbar segments.  The examiner noted that the expected ranges 
of motion were forward flexion to 75-80 degrees, extension to 
30 degrees, and side-bending to 35-40 degrees.  Extremes of 
the ranges were painful to the veteran.  He could heel- and 
toe-walk, but this hurt his back.  There were no sensory 
defects in the lower extremities.  The X-rays showed 
decreased interspace between L5-S1 and L4-L5, spurring on the 
body of L4-L5, and degenerative changes in the facet joints 
between L3, L4, L5, and S1.  The diagnoses were degenerative 
joint disease, facets, L3, L4, L5, and S1; and degenerative 
discopathy, L4, L5, and S1.  The examiner commented that the 
veteran had an altered gait and restricted range of motion 
due to his back disability, but he could not opine if the 
pathological process is attributed to the service-connected 
low back strain.  The doctor said the findings that he was 
manifesting at the time were due to the effects of activities 
of life and were of a degenerative change rather than a 
response to a single isolated incident of trauma.  The doctor 
related that pain and restricted range of motion were felt to 
be due to multi-level facet disease and disk degeneration, 
and a date of onset could not be ascertained.  The examining 
VA physician could not quantify the effect of the lumbosacral 
strain on the present findings relating to the back.  
Further, the examiner could not isolate a cause that was even 
a dominant factor in producing the back findings, and he was 
unable to say, without speculation, that the lumbosacral 
strain aggravated, contributed to, or accelerated the back 
disorder.

In a July 2000 addendum to his earlier VA examination from 
November 1999, the VA orthopedic doctor opined that the 
veteran's lumbosacral strain did not produce degenerative 
joint disease, facets L3, L4, L5, and S1, or degenerative 
discopathy L4, L5, and S1.

In July 2000, the veteran's private treating physician, Dr. 
Roberts, wrote that, since the in-service diagnosis of lumbar 
strain, the veteran had developed degenerative joint disease, 
osteoarthritis, and peripheral neuropathy.  This physician 
also commented that, in his opinion, all this stemmed from 
the in-service injury.

The veteran's VA psychiatric clinical nurse specialist wrote 
in an August 2000 letter that the veteran's medication 
documentation supported the claim that during active service 
he had suffered a much more serious and debilitating injury 
than his present disability diagnosis.

In an August 2000 letter, Dr. Roberts indicated that the 
veteran had been suffering from back pain since 1980 as a 
result of a military accident.  The family practitioner noted 
a prior problem with disc disease at L4-L5 as well as MRI 
evidence of herniated nucleus pulposus at L4-L5 with 
degenerative disc disease and abnormal nerve conduction 
testing.  The physician opined that lumbar strain was an 
incorrect diagnosis; he commented that degenerative joint 
disease with irritated disc was a more appropriate diagnosis 
since this was a bone/disc problem and not a muscle problem.  

The veteran was examined by the VA in February 2001.  He 
reported being afflicted with intermittent low back pain 
since the in-service injury, and he indicated that he had 
been unable to work since 1994 because of low back pain.  He 
denied having had any lumbar spine surgery, and he stated 
that the pain had always been treated conservatively.  The 
pain was primarily in the lumbar area, with intermittent pain 
radiating over both buttocks and down the backs of his 
thighs.  He had some intermittent vague tingling in his left 
knee, but he clearly did not describe any pain or 
paresthesias in a radicular distribution in the lower 
extremities.  The examining VA physician addressed the 
history of the veteran's low back pain; he also commented 
that while a September 1996 electromyographic examination had 
indicated the possibility of peripheral neuropathy, the limb 
temperature, which could have affected the results, had not 
been recorded.  On physical examination, strength and muscle 
tone of both upper and lower extremities were within normal 
limits, with no atrophy, fasciculations, or ataxia.  Pain, 
touch, proprioception and vibratory sensation were intact.  
Reflexes were intact and symmetrical.  The impression was 
chronic low back pain due to degenerative joint disease of 
the lumbosacral spine; there was no objective clinical 
evidence of lumbosacral radiculopathy or of a diffuse 
peripheral neuropathy.  The examiner noted the past equivocal 
evidence of a diffuse peripheral neuropathy, and he stated 
that such diffuse peripheral neuropathy could not be 
attributed to degenerative joint disease of the lumbar spine.  
He stated that two possibilities could have explained the 
results: limb temperature or the presence of a very mild 
subclinical diffuse peripheral neuropathy of the lower 
extremities secondary to remote alcohol use.  

There are a number of recent medical records concerning the 
veteran's psychiatric condition.  A May 2001 RO decision 
increased the rating for the service-connected psychiatric 
disorder to 50 percent.  An August 2001 RO decision noted 
that the service-connected psychiatric condition included 
post-traumatic stress disorder (PTSD) in addition to a 
chronic adjustment disorder with depressed mood, and the 
rating for this condition was increased to 70 percent.  Also 
in the August 2001 decision, the RO granted a total 
disability compensation rating based on individual 
unemployability, due to the effects of the service-connected 
psychiatric condition and service-connected lumbosacral 
strain.

II.  Analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, and supplemental statements of the 
case, the veteran has been notified of the evidence needed to 
substantiate his claims.  Pertinent medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

A.  Service connection for degenerative disc disease of the 
lumbar spine

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Active service includes active duty for training 
from which there is a service-connected disability; the 
veteran's May 1980 active duty for training is considered 
active service since he incurred service-connected 
lumbosacral strain during such period.  38 U.S.C.A. 
§ 101(24).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439(1995).  The Board finds no need to address 
secondary service connection, as favorable action may be 
taken on the claim based on direct service connection.

The evidence shows that during and shortly after the 
veteran's May 1980 active duty for training, some medical 
professionals suspected that he may have had a lumbar disc 
problem from the May 1980 service injury to the low back.  
Other medical professionals found no disc problems and 
basically classified the low back condition as lumbosacral 
strain.  This medical debate has continued periodically over 
the years since the May 1980 service.  More recent medical 
records confirm the current existence of degenerative disc 
disease of the lumbar spine, although there are conflicting 
VA and private medical opinions as to whether or not such 
condition stems from the May 1980 service injury.  

Given the early suspicions of disc problems following the 
service injury to the low back in May 1980, and with 
consideration of the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board will side with the medical opinions 
which are favorable to the veteran.  The Board thus finds 
that degenerative disc disease of the lumbar spine was 
incurred during the veteran's May 1980 active duty for 
training, and service connection for such condition is 
granted.

B.  Increased evaluation for a low lack disability

Service connection was previously established for lumbosacral 
strain (last rated 40 percent), and the present Board 
decision has granted service connection for degenerative disc 
disease of the lumbar spine.  Thus the service-connected low 
back condition now is lumbosacral strain with degenerative 
disc disease, and the question is whether it is more than 40 
percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  Severe limitation of motion of the lumbar spine is 
rated 40 percent.  38 C.F.R. § 4.71a, Code 5292.  This is the 
maximum rating for limitation of motion under this code, and 
the effects of pain would thus not permit an increased rating 
based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; Spencer v. West, 13 Vet.App. 376 (2000); Johnston v. 
Brown, 10 Vet.App. 80 (1997).

A 40 percent rating is assigned for lumbosacral strain which 
is severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.  This is the maximum rating for lumbosacral strain 
under this code.

The Board has also considered whether a higher rating might 
be available under the diagnostic code regarding 
intervertebral disc syndrome.  A 40 percent rating is 
assigned for severe intervertebral disc syndrome, with 
recurring attacks with intermittent relief.  A 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  

Recent VA examinations have specifically found that the 
veteran does not have radiculopathy from his low back 
disorder, and other private and VA medical records from 
recent years suggest that at worst any intervertebral disc 
neurological problems are sporadic and not persistent.  Even 
taking into account additional symptoms of limitation of 
motion and the effects of pain, any current intervertebral 
disc syndrome is no more than severe (40 percent) and is not 
pronounced (60 percent) within the meaning of Code 5293.  See 
VAOPGCPREC 36-97.

The Board finds that a schedular rating in excess of 40 
percent is not warranted for the low back disability under 
any diagnostic code.

The veteran argues that he should be entitled to higher 
evaluation for the low back condition on an extraschedular 
basis.  The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Extraschedular raings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disablity picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  The veteran has not 
had a recent hospitalization for his low back condition.  
Certainly his low back condition interferes with his ability 
to work, but this is the reason for all disability ratings.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  It is 
also noted that, based on the combined effects of service-
connected psychiatric and low back conditions, the RO has 
recently granted the veteran a total disability compensation 
rating based on individual unemployability.  Under all 
circumstances in this case, the Board finds that referral of 
the case to appropriate VA officials for consideration of an 
extraschedular rating for the service-connected low back 
disability is not warranted.

The preponderance of the evidence is against the claim for an 
increase in a 40 percent rating for the service-connected low 
back disability.  Thus the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.

An increased rating for a service-connected low back 
disability (lumbosacral strain with degenerative disc 
disease) is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

